       Case 4:21-cv-01113-YGR Document 21 Filed 03/01/21 Page 1 of 3



 1   MAYER BROWN LLP
     Dale J. Giali (SBN 150382)
 2   dgiali@mayerbrown.com
     Keri E. Borders (SBN 194015)
 3   kborders@mayerbrown.com
     Rebecca B. Johns (SBN 293989)
 4   rjohns@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 5   Los Angeles, California 90071-1503
     Telephone:      (213) 229-9500
 6   Facsimile:      (213) 576-8122
 7   DECHERT LLP
     Hope Freiwald (pro hac vice to be filed)
 8   hope.freiwald@dechert.com
     2929 Arch Street,
 9   Philadelphia, PA 19104-2808
     Telephone:     (215) 994-4000
10   Facsimile:     (215) 994-2222
11   Mark Cheffo (pro hac vice to be filed)
     mark.cheffo@dechert.com
12   1095 Avenue of the Americas,
     New York, NY, 10036-6797
13   Telephone:     (212) 698-3500
     Facsimile:     (212) 994-3599
14   Christina Sarchio (pro hac vice to be filed)
     christina.sarchio@dechert.com
15   1900 K Street, NW,
     Washington, DC, 20006-1110
16   Telephone:     (202) 261-3300
     Facsimile:     (202) 261-3333
17
     Attorneys for Defendants PLUM, PBC and
18   PLUM, INC., d/b/a PLUM ORGANICS
19
                            IN THE UNITED STATES DISTRICT COURT
20
      FOR THE NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
21
      KELLY MCKEON and JOSH CRAWFORD,                   Case No. 3:21-cv-01113-EMC
22    individually and on behalf of all others
      similarly situated,                               STIPULATION EXTENDING
23                                                      DEFENDANT’S RESPONSE DATE TO
                     Plaintiff,                         THE COMPLAINT
24
      v.                                                Complaint Filed: 2/15/2021
25
      PLUM, PBC; and PLUM, INC., d/b/a PLUM
26    ORGANICS,
27                   Defendant.
28


                                                    1
                                                        STIPULATION TO EXTEND TIME TO RESPOND;
                                                                       CASE NO. 3:21-cv-01113-EMC
       Case 4:21-cv-01113-YGR Document 21 Filed 03/01/21 Page 2 of 3



 1          Pursuant to Civil Local Rule 6-1, plaintiffs Kelly McKeon and Josh Crawford

 2   (“Plaintiffs”) and defendants Plum, PBC and Plum, Inc. (“Defendants”) (collectively, the

 3   “Parties”), by and through their respective counsel of record, hereby stipulate as follows:

 4          WHEREAS, on February 15, 2021, Plaintiffs filed their initial complaint in this matter

 5   (ECF No. 1);

 6          WHEREAS, on February 18, 2021, Plaintiffs served Defendants with summons and

 7   complaint;

 8          WHEREAS, based on the February 18, 2021 service, the last day for Defendants to

 9   respond to the complaint is March 11, 2021;

10          WHEREAS, the Parties have met and conferred and have agreed to extend the deadline

11   by which Defendants must respond to the complaint by thirty (32) days, such that Defendants’

12   response will be due on or before April 12, 2021; and

13          WHEREAS, the Parties have not previously sought an extension to the time to respond to

14   the complaint; and

15          WHEREAS, the response date to which the Parties have stipulated will not impact any

16   previously scheduled dates in this matter;

17          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

18   the Parties and through their respective counsel, subject to approval from the Court, that

19   Defendants shall respond to the complaint by April 12, 2021.

20
     Dated: March 1, 2021                                 MAYER BROWN LLP
21                                                        Dale J. Giali
                                                          Keri E. Borders
22                                                        Rebecca B. Johns
23                                                        DECHERT LLP
                                                          Hope Friewald
24                                                        Mark Cheffo
                                                          Christina Sarchio
25
                                                          by: /s/ Dale J. Giali
26                                                                Dale J. Giali
                                                          Attorneys for Defendants
27                                                        PLUM, PBC and PLUM, INC., d/b/a/ PLUM
                                                          ORGANICS
28


                                                      2
                                                           STIPULATION TO EXTEND TIME TO RESPOND;
                                                                          CASE NO. 3:21-cv-01113-EMC
       Case 4:21-cv-01113-YGR Document 21 Filed 03/01/21 Page 3 of 3



 1    Dated: March 1, 2021                               GUSTAFSON GLUEK PLLC
                                                         Dennis Stewart
 2                                                       Daniel E. Gustafson
                                                         Amanda M. Williams
 3                                                       Raina C. Borrelli
                                                         Mary M. Nikolai
 4
                                                         WEXLER WALLACE, LLP
 5                                                       Kenneth A. Wexler
                                                         Kara A. Elgersma
 6
                                                         TAUS, CEBULASH & LANDAU, LLP
 7                                                       Kevin Landau
                                                         Miles Greaves
 8
                                                         SALTZ, MONGELUZZI & BENDESKY, P.C.
 9                                                       Simon B. Paris
                                                         Patrick Howard
10
                                                         SAUDER SCHELKOPF
11                                                       Matthew D. Schelkopf
                                                         Lori G. Kier
12                                                       Davina C. Okonkwo
13
                                                         by: /s/ Dennis Stewart
14                                                               Dennis Stewart
                                                         Attorneys for Plaintiffs
15                                                       KELLY MCKEON and JOSH CRAWFORD
16

17                                          ATTESTATION

18          I, Dale J. Giali, hereby attest, pursuant to Civil Local Rule 5-1(i)(3), that concurrence in

19   the filing of this document has been obtained from each signatory.

20
                                                     by: /s/ Dale J. Giali
21                                                           Dale J. Giali
22

23

24

25

26

27

28


                                                     3
                                                          STIPULATION TO EXTEND TIME TO RESPOND;
                                                                         CASE NO. 3:21-cv-01113-EMC
